Appellant, Parkview Hospital, has filed a motion for reconsideration.
Insofar as the motion requests the court to reverse its conclusions on the merits (7 Ohio App.2d 111) of appellant's claims, we find the motion should be overruled.
Appellant also complains at some length with respect to the alleged uncertainty and ambiguity of the syllabus attached to the published opinion of the court.
The Supreme Court of Ohio has for many years followed a unique theory that the syllabus of one of its cases expresses the court's conclusions as to the law. No such doctrine or rule has ever been followed by the Courts of Appeals. In those courts, as in all other courts, the opinion expresses the court's reasoning. There is no official syllabus. The syllabus prepared for the official publication in the Ohio Bar is merely a synopsis provided for the convenience of attorneys and others.
The motion for reconsideration will be overruled.
Motion overruled.
BRYANT, P. J., concurs.
DUFFY, J., dissents on the merits. *Page 316